737 So. 2d 1238 (1999)
PACER TECHNOLOGY, Appellant,
v.
LEE PHARMACEUTICALS, INC., et al., Appellees.
No. 98-1382.
District Court of Appeal of Florida, Third District.
August 4, 1999.
*1239 Kubicki Draper and Elizabeth M. Rodriguez, Miami, for appellant.
Marlow, Connell, Valerius, Abrams, Alder & Newman and William G. Edwards, Miami, for appellees.
Before SCHWARTZ, C.J., and NESBITT and GODERICH, JJ.
PER CURIAM.
The third-party defendant, Pacer Technology [Pacer], appeals from a final order denying its motion for attorney's fees pursuant to the offer of judgment statute. § 768.79(7)(a), Fla. Stat. (1993). We reverse finding that the trial court abused its discretion by determining that Pacer's offer was not made in good faith.
A review of the record shows that the third-party plaintiffs presented no evidence that met their burden of proving that Pacer's offer was not made in good faith. See Allstate Ins. Co. v. Manasse, 715 So. 2d 1079, 1081-82 (Fla. 4th DCA 1998). Further, Pacer presented affidavits that supported its position that the offer was, in fact, made in good faith and that the offer bore a reasonable relationship to a realistic assessment of liability. See Manasse, 715 So.2d at 1082; Eagleman v. Eagleman, 673 So. 2d 946, 948 (Fla. 4th DCA 1996).
Reversed and remanded for a determination of the amount of reasonable attorney's fees.